Case 1:21-cv-03768-LAK Document 1-2 Filed 04/28/21 Page 1 of 5




          EXHIBIT B
FILED: NEW YORK COUNTY CLERK 04/22/2021 08:38 AM                                                                      INDEX NO. 152835/2021
                Case 1:21-cv-03768-LAK Document 1-2 Filed 04/28/21 RECEIVED
NYSCEF DOC. NO. 5                                                   Page 2 ofNYSCEF:
                                                                              5      04/22/2021




     Form   2    -   AFFIDAVIT   OF SERVICE
                                                                                                                         P4500138

          ELEFTERAKIS, ELEFTERAKIS & PANEK                           Civil     Rights Wolf Pamphile
    SUPREME COURT NEW YORK COUNTY STATE OF NEW YORK
    ABDELRAHMAN HASSAB EL NABI                                                                                  index No.    152835/2021
                                                                                              PLAINTIFF         Date Filed
                                                           - vs -                                               Office No.
    CITY        OF NEW YORK,          ETAL                                                                      Court Date.
                                                                                              DEFENDANT

                 STATE OF NEW YORK,                 COUNTY OF NEW YORK            :SS:

    NORBERTO MALDONADO                    being duly sworn, deposes and says; I am over 18 years of age, not a party
    to this action,              and       reside in the State of New York. That on the 12TH day of APRIL 2021, 3:00PM
    at
    C/O STRATEGIC RESPONSE                      GROUP 4
    137-58 NORTHERN BLVD
    FLUSHING, NY 11354
    I served the SUMMONS AND VERIFIED COMPLAINT upon SERGEANT MATTHEW TOCCO, the DEFENDANT, therein
    named by delivering and leaving a true copy or copies of the aforementioned
                                                                 of suitable
                                                                                documents
                                                                                 and discretion.
    with        (JOHN) HOCKADAY (REFUSED FULL NAME), SERGEANT,                      a    person                 age
    Deponent describes the person served as aforesaid to the best of deponent's                                       ability   at the time
    and circumstances of the service as follows:
     SEX: MALE            COLOR: BLACK HAIR: BALD
     APP.AGE: 50 APP. HT: 5'6 APP. WT: 160
     OTHER IDENTIFYING FEATURES
     BADGE 986

    On    04/14/2021 I deposited in the United States mail another true copy of the aforementioned
    documents properly enclosed and sealed    in a post-paid wrapper addressed to the said DEFENDANT
    at the above address. That being
    the place of business of the DEFENDANT.
    Copy mailed 1st class mail marked personal and confidential not indicating on the outside
    thereof by return address or otherwise that said notice is from an attorney or concerns an
    action against the person to be served.
    COMMENTS:

    That at the time of service, as aforesaid, I asked the person spoken to whether the DEFENDANT
    was in the military service of the United States Government, or of the State of New York, and
    received a negative reply. Upon information and belief based upon the conversation and
    observation as aforesaid I aver that the DEFENDANT is not in the military service, and is not
    dependent on anyone in the military service of the United States Government or the State of New
    York, as that term is defined in statutes of the State of New York, or of the Federal Soldiers
    and     Sailors Civilian Relief Act.
     Swo         to before           me   th'
            H   day of APRIL,                 021

                                                                         NORBERTO MALDONADO DCA           LIC #1246635
                                                                         PM   Legal,
                                                                                   LLC
     SELENA INES A               MES                                     75 MAIDEN LANE 11TH FLOOR                                         W
     Notary Public,              S        e    of   New   York           NEW YORK,       NY   10038
     No. 01AD6365042                                                     Reference No: 3-JEl-4500138
     Qualified in           NEW YORK COUNTY
     Commission Expires 09/25/2021




                                                                         1 of 2
FILED: NEW YORK COUNTY CLERK 04/22/2021 08:38 AM                          INDEX NO. 152835/2021
                Case 1:21-cv-03768-LAK Document 1-2 Filed 04/28/21 RECEIVED
NYSCEF DOC. NO. 5                                                   Page 3 ofNYSCEF:
                                                                              5      04/22/2021




     Index No. 152835/2021

    SUPREME COURT NEW YORK COUNTY STATE OF NEW YORK




    ABDELRAHMAN HASSAB EL NABI

                               PLAINTIFF

                - against -
    CITY   OF NEW YORK,       ETAL

                                DEFENDANT



    SUMMONS AND      VERIFIED COMPLAINT




    ELEFTERAKIS, ELEFTERAKIS         &   PANEK



    80 PINE STREET,      31ST FLOOR

    NEW YORK,   NY    10005


    212-532-1116




                                                 2 of 2
FILED: NEW YORK COUNTY CLERK 04/22/2021 08:38 AM                                                                INDEX NO. 152835/2021
                Case 1:21-cv-03768-LAK Document 1-2 Filed 04/28/21 RECEIVED
NYSCEF DOC. NO. 4                                                   Page 4 ofNYSCEF:
                                                                              5      04/22/2021




     Form 2    -   AFFIDAVIT   OF SERVICE

                                                                                                                    P4500120

          ELEFTERAKIS, ELEFTERAKIS & PANEK                     Civil Rights         Wolf Pamphile
    SUPREME COURT NEW YORK COUNTY STATE OF NEW YORK
    ABDELRAHMAN HASSAB EL NABI                                                                               index No.   152835/2021
                                                                                          PLAINTIFF          Date Filed
                                                      - vs -                                                 Office No.
    CITY    OF NEW YORK,            ETAL                                                                     Court Date.
                                                                                          DEFENDANT
              STATE OF NEW YORK,            COUNTY OF NEW YORK              :SS:
    NORBERTO MALDONADO               being duly sworn, deposes and says; I am over                18   years of age, not a party
    to this action,            and    reside in the State of New York. That on the                12TH day   of APRIL 2021, 3:00PM
    at
    C/O STRATEGIC RESPONSE GROUP                  4
    137-58 NORTHERN BLVD
    FLUSHING, NY 11354
    I served the SUMMONS AND VERIFIED COMPLAINT upon POLICE OFFICER STEPHEN CENTORE, SHIELD #31854,
    the DEFENDANT, therein named by delivering and leaving a true copy or copies of the
    aforementioned documents with (JOHN) HOCKADAY (REFUSED FULL NAME), SERGEANT, a person of
    suitable        age and     discretion.
    Deponent describes the person served as aforesaid                      to the best of deponent's            ability   at the time
    and circumstances of the service as follows:
    SEX: MALE    COLOR: BLACK HAIR: BALD
    APP.AGE: 50 APP. HT: 5'6 APP. WT: 160
    OTHER IDENTIFYING FEATURES
    BADGE 986

    On    04/14/2021      I deposited in the United States mail another true            copy of the aforementioned
    documents properly enclosed and sealed in                  a   post-paid wrapper addressed to the said DEFENDANT
    at the above address. That being
    the place of business of the DEFENDANT.
    Copy mailed 1st class mail marked personal and confidential not indicating on the outside
    thereof by return address or otherwise that said notice is from an attorney or concerns an
    action against the person to be served.
    COMMENTS:

    That at the time of service, as aforesaid, I asked the person spoken to whether the DEFENDANT
    was in the military service of the United States Government, or of the State of New York, and
    received a negative reply. Upon information and belief based upon the conversation and
    observation as aforesaid I aver that the DEFENDANT is not in the military service, and is not
    dependent on anyone in the military service of the United States Government or the State of New
    York, as that term is defined in statutes of the State of New York, or of the Federal Soldiers
    and    Sailors Civilian Relief Act.
    S          to before        e    this
              day o             ,    2021                                        --~~~~

                                                                   NORBERTO MALDONADO DCA           LIC #1246635
                                                                   PM   Legal,
                                                                             LLC
    SELENA INES A               S                                  75 MAIDEN LANE         llTH   FLOOR
    Notary Public, State of                 New   York             NEW YORK,     NY   10038
    No. OlAD6365042                                                Reference No: 3-JEl-4500120
    Qualified in         NEW YORK COUNTY
    Commission Expires 09/25/2021




                                                                   1 of 2
FILED: NEW YORK COUNTY CLERK 04/22/2021 08:38 AM                          INDEX NO. 152835/2021
                Case 1:21-cv-03768-LAK Document 1-2 Filed 04/28/21 RECEIVED
NYSCEF DOC. NO. 4                                                   Page 5 ofNYSCEF:
                                                                              5      04/22/2021




     Index No. 152835/2021

     SUPREME COURT NEW YORK COUNTY STATE OF NEW YORK




    ABDELRAHMAN HASSAB EL NABI

                               PLAINTIFF

                - against -
    CITY OF   NEW YORK,       ETAL

                                DEFENDANT



    SUMMONS AND      VERIFIED COMPLAINT




    ELEFTERAKIS, ELEFTERAKIS         &   PANEK



    80 PINE STREET,      31ST FLOOR

    NEW YORK,   NY    10005


    212-532-1116




                                                 2 of 2
